Citation Nr: 1227448	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-35 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating greater than 50 percent for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD) with depression and anxiety. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which granted, in pertinent part, the Veteran's claim of service connection for PTSD, assigning a 30 percent rating effective July 26, 2007 and denied separate claims of service connection for depression and for an anxiety disorder.  

In a December 2009 Supplemental Statement of the Case (SSOC), the RO granted the Veteran's claim of service connection for depression and evaluated it as part of his higher initial rating claim for service-connected PTSD (which the RO recharacterized as service-connected PTSD with depression).  The RO also continued the denial of the Veteran's service connection claim for an anxiety disorder (which it recharacterized as anxiety). 

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The competent evidence indicates that, in addition to PTSD, the Veteran also has been diagnosed as having anxiety and depression.  As noted, the RO found in the December 2009 SSOC that service connection was warranted for depression and evaluated it as part of the Veteran's service-connected PTSD with depression.  

The competent evidence (in this case, VA examination reports dated in June 2008, October 2009 and May 2011, Vet Center records, and other VA outpatient treatment records) shows that no distinctions were drawn by the Veteran's VA treating physicians between the symptomatology attributable to his service-connected PTSD and the symptomatology attributable to his depression.  Because the competent evidence has shown that the Veteran's PTSD and depression are related to active service, and because no distinctions were made by his VA treating physicians between his PTSD, depression and anxiety, the Board concedes that all of the Veteran's psychiatric symptomatology attributable to PTSD with depression is related to active service.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

In an April 2011 decision, the Board remanded these issues for additional development.

In a March 2012 rating decision, the RO granted a higher initial disability rating of 50 percent for PTSD with depression, effective July 26, 2007.  As a higher schedular evaluation for this disability is possible, the issue of entitlement to an initial rating in excess of 50 percent remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a June 2012 decision, the Board granted service connection for an acquired psychiatric disability other than PTSD with depression, to include anxiety, as part of the Veteran's already service-connected PTSD with depression.  As a result, the issue above is recharacterized as an acquired psychiatric disability to include PTSD with depression and anxiety. 

The June 2012 Board decision also remanded the higher initial rating issue in order for the RO to consider the Veteran's symptomatology of his anxiety disorder when adjudicating the issue of whether the Veteran was entitled to an initial rating in excess of 50 percent for the newly characterized acquired psychiatric disability to include PTSD with depression and anxiety.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's acquired psychiatric disability to include PTSD with depression and anxiety has been manifested by anxiety, nightmares, social isolation, diminished interest in activities, avoidance behavior and sleep difficulties; the record is negative for obsessional rituals which interfered with routine activities, speech which was intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting the Veteran's ability to function independently, spatial disorientation, neglect of personal hygiene, delusions, impaired thought processes or deficiencies in the areas of work, family relations, judgment, or thinking; an inability to establish and maintain effective relationships has not been shown.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability evaluation in excess of 50 percent for an acquired psychiatric disability to include PTSD with depression and anxiety have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.126, 4.130, Diagnostic Codes 9411, 9434 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the appellant in an April 2008 letter that explained what information and evidence was needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided the appellant with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The June 2008 RO rating decision reflects the initial adjudication of the claim followed the issuance of the April 2008 letter.  Accordingly, no further development is required with respect to the duty to notify.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private treatment records and the Veteran's June 2008, October 2009 and May 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations-Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2011).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

In this case, the Veteran is currently assigned an initial 50 percent disability rating for under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective July 26, 2007.

The schedule for rating mental disorders is divided into multiple diagnostic codes to include Diagnostic Code 9411 for PTSD.  The mental disorders, however, are all contemplated under the general rating formula for mental disorders.

Under the general rating formula for mental disorders rating of 50 percent is assigned when the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

When it is not possible to separate the effects of the service-connected condition and the non-service-connected condition or conditions, VA regulations at 38 C.F.R. § 3.102, requiring that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  See Mittleider, supra.  As noted above, the Board shall consider all of the Veteran's various psychiatric symptoms in assigning a rating for the Veteran's acquired psychiatric disability to include PTSD with depression and anxiety.  See Mittleider at 182.  See also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).  To the extent that there is any doubt as to attribution of symptomatology between service- connected and nonservice-connected disability, such doubt will be resolved in the Veteran's favor.

Factual Background and Analysis

The Veteran's psychiatric disorder is currently rated 50 percent disabling.  This is the initial rating assigned after the grant of service connection. 

A June 1994 VA treatment note demonstrated a diagnosis of polysubstance dependence with physiological dependence.  A GAF score of 45 was assigned as the Veteran had serious symptoms including polysubstance dependence, depression, anger and feelings of insecurity and inadequacy).

The Veteran underwent a VA examination in June 2008.  The Veteran normally lived alone but his sister was temporarily living with him to assist him with his daily living tasks.  He had severe back and neck problems as well as hepatitis C.  He also reported suffering 3 strokes during his life.  He had a history of drug and alcohol use but reported being sober since March of 2004 when he was incarcerated.  He was once married and had a daughter who lived a half block away from him.  He was socially involved in water aerobics and a walking class at the YMCA.  He noted having a couple of friends who he saw once every couple of months.  He saw his daughter and his sister every day.  He was not currently working and last worked in 2002 as a fabricator.  He reported that his main barrier to working was his inability to stand or walk for long periods of time.  He was reporting symptoms of PTSD including nightmares twice a week.  He had intrusive thoughts when memories of Vietnam were triggered.  He reported efforts to avoid thinking or talking about Vietnam as well as reminders of Vietnam.  He had difficulty sleeping, hypervigilance, and an exaggerated startle response.  He reported depression nearly every day.  His sister reported that he told her that he did not want to live anymore but he denied current suicidal ideation.  He reported difficulties with motivation and enjoying activities.  On examination, he was casually dressed and well groomed.  He spoke slowly and seemed to have slowed cognitive processes.  The quality of his speech was clear in articulation and easily understandable.  He was correctly oriented to person, place, time and purpose.  Thoughts were generally logical and goal directed.  There were no signs of major problems such as hallucinations, delusions or preoccupations.  His affect was constricted and mood appeared dysphoric.  Attention and concentration were disrupted.  The diagnosis was chronic, moderate PTSD and recurrent, moderate major depressive disorder.  A GAF score of 55 was assigned.  The examiner noted that the Veteran had suffered moderate social impact in that he had a difficult marriage as well as other intimate relationships.  The Veteran did not report significant occupational impact from PTSD.  His depression was not related to his PTSD.

The Veteran underwent a VA examination in October 2009.  He lived alone but was aided by his sister who came over to clean and his ex-wife who cooked his meals.  His daughter also lived close by.  The examiner noted that the Veteran appeared medically frail at the examination as he used a walker to ambulate.  He had back and neck disabilities and a history of hepatitis C.  He reported being sober since 2004 when he was incarcerated.  The Veteran was previously married once before and was not currently dating and had not dated since before he went to prison.  Socially, the examiner described him as "relatively isolated" primarily due to his physical problems.  He did see his daughter and his grandson on a weekly basis.  He attended church once a week and had bible study with a minister once a week.  He was unemployed and last worked in 2002.  He was prescribed daily prazosin and diazepam which were moderately helpful.  He reported having nightmares which occurred at times on a nightly basis.  He reported efforts to avoid thinking or talking about Vietnam in an effort to avoid reminders.  He had difficulty sleeping and hypervigilance.  He also reported symptoms of depression which occurred on a daily basis.  He indicated that he had frequent thoughts of suicide although he would not follow through on this due to his religious beliefs.  On examination he was casually dressed and adequately groomed.  The quality of his speech was clear in articulation and easily understandable.  Thoughts were logical and goal directed.  At times he seemed to be having difficulty with remote memory, which, more likely than not, was related to his history of strokes.  There were no signs of major psychopathology such as hallucinations, delusions or preoccupations.  Attention and concentration were disrupted as was memory.  He was able to abstract adequately on proverbs.  The examiner noted that the Veteran had significant difficulties completing his activities of daily living.  The diagnosis was chronic, moderate PTSD and recurrent, moderate major depressive disorder.  The Veteran also had methamphetamine dependence which was in full sustained remission.  A GAF score of 55 was assigned.  The examiner noted that the Veteran was experiencing PTSD symptoms on a slight increase in severity from when he was last examined in June 2008.  He continued to have moderate social difficulties from PTSD.  His occupational difficulties were primarily related to his drug use which was not service-connected.  He was reporting depression which he felt was secondary to PTSD although his depression was more likely than not also caused by his severe medical difficulties.

The Veteran underwent a VA examination in May 2011.  He lived alone and again appeared medically fragile on examination.  He had been married once in his life which produced a daughter.  His daughter accompanied him to the examination and they were very close and saw each other several times a week.  He attended church on a weekly basis and also attended church functions.  The Veteran was not currently employed and attributed his unemployment to his physical difficulties.  He reported experiencing nightmares which occurred two to three times a week.  He reported having intrusive thoughts and avoided thinking or talking about Vietnam in an effort to avoid reminders.  He was also detached from other people.  He also had irritability and hypervigilance.  He also slept a lot which was likely related to his physical problems.  He reported daily symptoms of depression.  He had poor motivation and an increase in sleeping.  He denied problems with appetite.  He reported suicidal ideation but without intent.  The examiner noted that it was most likely that a majority of the Veteran's depression at this time was secondary to his physical difficulties and that a much smaller portion was caused by his PTSD.  On examination, he was casually dressed and adequately groomed.  He mainly provided information with prompting.  The quality of his speech was clear in articulation and easily understandable.  He was correctly oriented to person, place, time and purpose.  Thoughts were logical and goal directed.  There were no signs of major psychopathology such as hallucinations, delusions or preoccupations.  His affect was constricted and mood was neutral.  Attention and concentration were moderately to severely disrupted while memory was mildly disrupted.  The diagnosis was chronic, moderate PTSD and recurrent, moderate major depressive disorder secondary to his physical difficulties and PTSD.  A GAF score of 55 was assigned.  The examiner noted that it was most likely that the Veteran's PTSD has caused occupational and social impairment with reduced reliability and productivity.  Approximately 25 percent of the Veteran's depression was attributed or caused by his PTSD and the other 75 percent was due to his current medical difficulties.  His depression, secondary to his medical difficulties, was independent from his PTSD disorder with depression.

Based on the foregoing, and in considering all the evidence under the laws and regulations as set forth above, the Board finds that the evidence does not show that the Veteran's symptoms warrant an initial rating in excess of 50 percent as the overall evidence of record on does not reflect the Veteran's symptomatology, in general, was so severe as to approach the criteria for a 70 percent evaluation.  In this regard, the evidentiary record was negative for obsessional rituals which interfered with routine activities, suicidal ideation with intent, speech which was intermittently illogical, obscure or irrelevant, near-continuous panic or depression affecting his ability to function independently, spatial disorientation or neglect of personal hygiene.  

Moreover, the rating criteria for a 70 percent evaluation require that a claimant be unable to establish or maintain social relationships.  The Veteran's social impairment more closely contemplates the currently assigned 50 percent evaluation as he has continued to have a close relationship with his daughter who he saw often and continued to have contact with his sister and ex-wife. 

The Veteran's judgment and thinking had also consistently been found to be intact and unimpaired and there was no evidence of delusions or impaired thought processes.  There was also no evidence of delusions or paranoia.  

The Board notes that the Veteran at his October 2009 and May 2011 VA examinations reported suicidal thoughts.  However, he reported that he had no suicidal intent and there is no evidence of suicide attempts.

Additionally, the Veteran's recently assigned GAF scores of 55 generally reflects moderate symptoms.  The Board notes that a June 1994 VA treatment note assigned a GAF score of 45 which is indicative of more serious symptoms.  However, this assignment was based on his primarily treatment for polysubstance dependence which was later noted to be in active remission.

The June 2008, October 2009 and May 2011 VA examiners all noted that the Veteran's appeared to be in the mild to moderate range.  The May 2011 VA examiner specifically indicated that the Veteran's PTSD had caused occupational and social impairment with reduced reliability and productivity which is the criteria for a 50 percent evaluation under the general rating formula for mental disorders.

He did not have deficiencies in most of the areas in the criteria for a 70 percent rating nor had he been shown to have most of the symptoms listed as examples in the criteria.  As the criteria for the next higher (70 percent) rating for a psychiatric disorder have not been met, it logically follows that criteria for an even higher rating (100 percent) have not been met.  

There is no showing that the Veteran had gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior; persistent danger of hurting himself or others, intermittent inability to perform activities of daily living as a result of his psychiatric symptoms, or disorientation to time or place.  Thus, the Board finds that the preponderance of the evidence is against the claim as the Veteran's symptoms more closely approximated the criteria for an initial 50 percent disability rating.   


Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's acquired psychiatric disability to include PTSD with depression and anxiety is appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  


ORDER

Entitlement to an initial rating greater than 50 percent for an acquired psychiatric disability to include PTSD with depression and anxiety is denied.


____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


